Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they fail to show reference numbers for the claimed buttons and through holes for the buttons.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. It is unclear what a “punching-free” electric mounting unit is.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it is generally unclear and confusing. Examiner does not know what “punching-free” means, and the first sentence in the abstract is a run on sentence with improper grammar.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The specification recites a “punching-free” electric mounting unit. Examiner does not know what is meant by “punching-free”. This should be explained or clarified using a more common term.   
The disclosure is objected to because of the following informalities: There are no reference numbers provided for the claimed buttons or through hole for the buttons. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “punching-free electric mounting unit”. Examiner does not know what “punching-free” means. 
Claim 1, line 2 recites “the output end”. There is insufficient antecedent basis for this limitation in the claim. Examiner presumes this should read – an output end --. 
Claim 3 recites “the control circuit board”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites “on/off”. It is unclear what is meant by ”/” as it is not a word in the English language and as such is open to a variety of interpretations.  
Claim 4 recites “the lateral wall”. There is insufficient antecedent basis for this limitation in the claim. Examiner presumes this should read – a lateral wall –
Claim 4 states that the first connecting box and second connecting box can be spliced together. It is unclear what it means for these two elements to be spliced together. Claim 4 also recites “can spliced” which is incorrect grammar.
Claim 5 recites “for accommodating the control circuit board of the motor, the connecting block and the pushing block”. It is unclear what is required for accommodation of these elements. 
Claim 5 recites “facing to the decelerating mechanism”. This is grammatically awkward. Examiner presumes this should read – facing toward the decelerating mechanism --. 
Claim 5 recites “the output shaft”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites “through which the output shaft of the decelerating mechanism penetrates to be connected with the connecting block”. This is grammatically awkward. Examiner presumes this should read -- through which the output shaft of the decelerating mechanism penetrates and is connected with the connecting block --. 
Claim 6 recites “the axes”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites “a set of first stage gears”, “a first stage gear”, “the first stage gear closest to the motor”, “two gears different in diameter”, multiple recitations of “the gear with a smaller diameter” and “the gear with a bigger diameter”. The many different recitations of gears is unclear and confusing and it is difficult to discern how many and what gears are being claimed. 
Claim 6 states “a first stage gear of which one end is connected with the output end of the motor and the other end is connected with the first stage gear closest to the motor”. It is unclear how the first state gear can be connected to the first stage gear.
The terminology “second-stage gear I” and “second-stage gear II” in claim 7 is somewhat confusing. 
Claim 8 recites “a small-large-small-large order”. It is unclear what exactly is meant by this. 
Claim 8 recites “the diameter size” and “the direction”. There is insufficient antecedent basis for these limitations in the claim. 
Claim 9 recites a “coarse surface”. It is unclear what defines “coarse” as this is a term of degree.
Claim 9 recites “the curtain rod”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites “wherein the punching-free electric mounting unit is at least mounted on one end of the curtain rod”. It is unclear what is meant by “is at least mounted”. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. This is not an exhaustive list of all issues and applicant should thoroughly check the claims for other issues that need to be corrected. 
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: decelerating mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner believes the decelerating mechanism to be the gear sets as described in paragraphs [00010] through [00012].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1,2,6,7,9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al 10,132,115.
In regard to claim 1, Hall et al ‘115 discloses a punching-free electric mounting unit comprising: 
A housing (300).
A motor (330) is arranged within the housing (300).
The output end of the motor is provided with a decelerating mechanism (320), a connecting block (105) and a pushing block (180) in sequence.
The pushing block (180) can move relative to the connecting block (105).
The output speed of the motor (330) is decelerated by the decelerating mechanism (320) and then transferred to the connecting block (105) to drive the connecting block to act, and then the connecting block drives the pushing block (180) to move.  
In regard to claim 2, Hall et al ‘115 discloses: 
Wherein the connecting block (105) and the pushing block (180) are in threaded connection (with 310 via threads on 105).  
In regard to claim 6, Hall et al ‘115 disclose: 
Wherein the decelerating mechanism (320) comprises a set of first-stage gears (left)and a set of second-stage gears (right), with the axes of the two sets of gears parallel to each other (Figure 4 shows two rows of gear sets that are parallel)
The first-stage gears (left) and the second-stage gears (right) are mutually meshed.
The decelerating mechanism (320) also comprises a first-stage gear of which one end is connected with the output end of the motor (330) and the other end is connected with the first-stage gear closest to the motor.
The set of first-stage gears (left) at least comprises two gears different in diameter, the gear with a bigger diameter and the gear with a smaller diameter are spaced apart and coaxially arranged, and the gear closest to the motor is the gear with a smaller diameter; the set of second-stage gears (right) at least comprises two gears different in diameter, the gear with a bigger diameter and the gear with a smaller diameter are spaced apart and coaxially arranged, and the gear closest to the motor is the gear with a bigger diameter. (Figure 4)
The first-stage gear furthest away from the motor is connected with a drive output shaft (310).  
In regard to claim 7, Hall et al ‘115 disclose: 
Wherein the decelerating mechanism (320) further comprises a second-stage gear I parallel to the first-stage gear; the second-stage gear I is connected to the second-stage gear closest to the motor (330) and the second-stage gear furthest away from the motor is connected with a second- stage gear II.  

    PNG
    media_image1.png
    664
    547
    media_image1.png
    Greyscale


In regard to claim 9, Hall et al ‘115 disclose: 
Wherein one surface of the pushing block (180) facing to the lateral wall where the curtain rod is to be installed is a coarse surface. (Figure 2 shows protrusions extending from the surface of 180)
In regard to claim 10, Hall et al ‘115 disclose: 
Wherein the punching-free electric mounting unit is at least mounted on one end of the curtain rod (195).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim(s) 3-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al 10,132,115.
In regard to claim 3, Hall et al ‘115 discloses: 
Wherein the motor (330) comprises a control unit (720).
Hall et al ‘115 fails to disclose:
A button is provided on the control circuit board of the control unit for turning on/off the motor.  
The examiner takes Official Notice that it is old and well known to include a button on a circuit board for turning on/off a motor and one having ordinary skill in the art would have known to use such in order to provide a user with an easy means to operate the device. 
In regard to claim 4, Hall et al ‘115 discloses: 
Wherein the housing (300) comprises a first connecting box (to the left, shown below) and a second connecting box (to the right) that can spliced together (via the upper and lower common walls).
A lateral wall (shown below) of the first connecting box.
The motor (330) and the decelerating mechanism (32) can be accommodated in the second connecting box (shown below)

    PNG
    media_image2.png
    629
    534
    media_image2.png
    Greyscale

Hall et al ‘115 fails to disclose:
The lateral wall of the first connecting box is provided with a through hole in which the button of the control unit is mounted.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to locate the control unit in the first connecting box and include a hole in the lateral wall of the connecting box in order provide for a compact configuration that is accessible to operate.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In regard to claim 5, Hall et al ‘115 discloses: 
Wherein the first connecting box (shown above) comprises at least two accommodating cavities (shown below) respectively for accommodating (intended use) the control circuit board of the motor, the connecting block and the pushing block.
One surface of the first connecting box facing to the decelerating mechanism (320) is provided with a through hole through (in shared lower wall) which the output shaft (310) of the decelerating mechanism penetrates to be connected with the connecting block.  
    PNG
    media_image3.png
    629
    534
    media_image3.png
    Greyscale

In regard to claim 8, Hall et al ‘115 discloses:
Wherein the set of first-stage gears comprise five gears that are spaced apart in a small-large-small-large order based on the diameter size along the direction gradually away from the motor, which are successively arranged as: first-stage small gear One, first-stage large gear One, first-stage small gear Two, first-stage large gear Two, first-stage small gear Three, the first-stage large gear One and the first-stage small gear Two form a first-stage duplex gear One, and the first-stage large gear Two and the first-stage small gear Three form a first-stage duplex gear Two; the set of second-stage gears comprise five gears that are spaced apart in a large-small-large- small order based on the diameter size along the direction gradually away from the motor. (shown below, second stage gears not labeled but are opposite the first stage gears)

  
    PNG
    media_image4.png
    613
    580
    media_image4.png
    Greyscale



	Hall et al ‘115 fails to disclose: 
The first and second stage gears comprise six gears.
However, it would have been obvious to one having ordinary skill in the art to include a sixth gear in the first and second stage gears in order to provide a desired output drive ratio or speed.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634